Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  136114(63)(67)(69)(72)                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  KEITH GAYLE DAVIS, 

           Plaintiff-Appellee, 

                                                                    SC: 136114      

  v                                                                 COA: 270478       

                                                                    Ingham CC: 04-000064-CP

  FOREST RIVER, INC.,

            Defendant-Appellant, 

  and 

  KITSMILLER RV, INC.,

             Defendant.

  ______________________________


         On order of the Chief Justice, motions by General Motors Corporation and
  Chrysler LLC for leave to file briefs amicus curiae are considered and they are
  GRANTED. The motion by the Consumer Law Section of the State Bar of Michigan for
  extension to October 21, 2008 of the time for filing its brief amicus curiae is considered
  and it is GRANTED. The motion by Chrysler LLC for oral argument is GRANTED.
  Five minutes of the time allotted defendant-appellant will be reserved for the argument
  by Chrysler LLC.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2008                    _________________________________________
                                                                               Clerk